Citation Nr: 0023499	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that while the issue on appeal was initially 
identified by the RO as entitlement to service connection for 
bilateral shoulder condition, to include rheumatoid 
arthritis, the RO thereafter, in a May 1999 Supplemental 
Statement of the Case, correctly recognized that the veteran 
has only claimed entitlement to service connection for 
rheumatoid arthritis.  This issue on appeal is therefore 
correctly listed on the title page of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Rheumatoid arthritis originated in service.


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence of arthritis during wartime 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service medical records show that the veteran, at his 
entrance examination, reported a history of experiencing 
swollen or painful joints, as well as knee and foot problems 
and leg cramps.  Physical examination disclosed the presence 
of bilateral third degree pes planus, symptomatic with 
prolonged standing or walking.  The service medical records 
are negative for any reference to shoulder problems or 
rheumatoid arthritis.  

Private medical records for December 1970 to April 1997 
disclose that the veteran presented in December 1970 with 
complaints of a two year history of bilateral shoulder pain, 
for which he denied any antecedent trauma.  He denied any 
associated weakness or cervical pain.  X-ray studies were 
purportedly negative, and the veteran was diagnosed with 
bilateral biceps tendonitis of the long head.  He was treated 
with injections of Depo-Medrol and Carbocaine with some 
relief, but the records reflect that he continued to 
experience recurrent bilateral shoulder symptoms through 
1972.  A June 1975 note documents that the veteran underwent 
surgery for proliferative synovitis of his left middle finger 
following a crush injury to that digit in 1973, and that his 
treating physicians considered obtaining a rheumatology 
consult.  In 1984, the veteran was noted to have a nine-year 
history of rheumatoid arthritis.  The treatment reports 
thereafter document treatment for orthopedic complaints 
affecting multiple joints, including the shoulders, many of 
which were attributed by treating physicians to the 
progression of rheumatoid arthritis.

The veteran was afforded a VA examination in March 1997, at 
which time he reported experiencing a history of progressive 
bilateral shoulder pain and discomfort and indicated that he 
was first diagnosed with rheumatoid arthritis in 1975.  
Following physical examination and X-ray studies, the 
examiner diagnosed the veteran with, inter alia, rheumatoid 
arthritis of multiple joints.

On file are statements, both received in April 1997, from the 
veteran's mother and from a relative.  The authors 
essentially indicate that they recall the veteran complaining 
about joint pains, particularly involving the shoulders, 
while he was in service, and that his complaints continued 
after service.

On file is a medical excerpt received from the veteran in 
February 1998.  The excerpt essentially indicates that 
inflammation of the bursae or tendons of the shoulders occurs 
primarily in the subacromial area or the long head of the 
biceps tendon.

In statements on file and at a May 1998 hearing before a 
hearing officer at the RO, the veteran essentially contended 
that he was treated on one occasion in service for bilateral 
shoulder pain which was not associated with any injury, and 
that he was treated within one year of service discharge for 
joint pain.  He testified that his treating physicians told 
him that his complaints could represent tendonitis, bursitis, 
or some other malady, but he argued that his complaints 
actually represented the onset of rheumatoid arthritis.

The veteran was afforded a VA examination in April 1999, at 
which time the examiner indicated that he had reviewed the 
veteran's claims file.  He noted that his review showed that 
the veteran had chronic shoulder complaints dating to service 
and continuing until the diagnosis of rheumatoid arthritis in 
1975, and the examiner stated that while rheumatoid arthritis 
more typically presented as synovitis of the fingers and 
wrist joints, it was also recognized that the disorder 
presented in other areas and/or as tenosynovitis.  The 
examiner concluded that it was at least as likely as not that 
the veteran's initial shoulder complaints in service 
represented the initial manifestations of rheumatoid 
arthritis.

Although service medical records are negative for any 
reference to shoulder complaints or any complaints, finding 
or diagnosis of rheumatoid arthritis, the veteran testified 
in May 1998 that he was treated on one occasion in service 
for shoulder problems of nontraumatic origin and that he 
continued to experience such problems immediately after 
service.  The Board finds his testimony to be credible and 
supported by statements from his relatives to the effect that 
they recall his complaints of shoulder pain in service and 
thereafter, as well as postservice medical records which 
document that he presented in December 1970 with a two-year 
history of shoulder complaints.  The Board notes that the 
history provided by the veteran in December 1970 is reliable 
since it was based upon recollection of relatively recent 
events and was provided for clinical purposes, many years 
prior to the filing of the veteran's claim for service 
connection for rheumatoid arthritis.  

The Board acknowledges that the veteran was noted to have a 
nine-year history of rheumatoid arthritis in 1984, and that 
his bilateral shoulder complaints from 1970 through 1972 were 
initially attributed to tendonitis.  The Board notes, 
however, that the April 1999 examiner reviewed the medical 
evidence on file, and, noting that rheumatoid arthritis 
sometimes presented as tenosynovitis, concluded that it was 
at least as likely as not that the veteran's shoulder 
symptoms in service represented the onset of rheumatoid 
arthritis.  The evidence on file is therefore at least in 
equipoise with respect to whether the veteran's rheumatoid 
arthritis originated in service.  Accordingly, service 
connection for rheumatoid arthritis is warranted.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

